Opinion issued March 12, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00112-CV
                             ———————————
        IN RE OHK GLOBAL, INC., OBAID UDDIN, JANOOB, INC.,
                SAAHEL, INC., AND EMROOZ, INC., Relators



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, OHK Global, Inc., Obaid Uddin, Janoob, Inc., Saahel, Inc., and

Emrooz, Inc., have filed a petition for writ of mandamus, complaining of the trial

court’s failure to rule on their motion to dismiss.1


1
      The underlying case is Zeba, L.L.C. and Jamshid, Inc. v. OHK Global, Inc., Obaid
      Uddin, Janoob, Inc., Saahel, Inc., and Emrooz, Inc., cause number 2020-03493,
      pending in the 80th District Court of Harris County, Texas, the Honorable Larry
      Weiman presiding.
        Relators have not established their entitlement to mandamus relief.

Accordingly, the Court denies the petition. Any pending motions are dismissed as

moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Lloyd, and Hightower.




                                        2